Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by-adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Whether the rights of appel*1105lant to due process under the Fourteenth Amendment to the Constitution of the United States were violated. Appellant argued that such rights were violated by (1) the Trial Judge’s refusal to grant an adjournment of the contempt proceeding upon proof of the engagement of his counsel; (2) the Trial Judge’s invoking of summary power under section 751 of the Judiciary Law seven days after the end of the trial during which the contempt was committed, and (3) the same Trial Judge’s presiding in the resulting contempt proceeding even though he was the Judge “ personally attacked ”. [See 12 N Y 2d 1013.]